Citation Nr: 1136272	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression (to include as due to chronic pain disorder), and anxiety.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to September 1981. His awards and decorations include the Navy Expeditionary Medal. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an October 2007 rating decision of the RO.  

The Veteran was scheduled to appear at a hearing before the Board in Washington, D.C., but he submitted a July 2008 written statement withdrawing the hearing request.  The letter clarified that the Veteran desired only that his claims file be reviewed by a Veterans Law Judge in Washington, D.C. and did not wish to personally appear at a hearing.  Consequently, the request for a personal hearing is withdrawn. See 38 C.F.R. § 20.702 (2010).

Although the Veteran submitted a claim of service connection for PTSD, the claims file reflects that he has also experienced depression and anxiety. The Board construes his claim to encompass any diagnosed psychiatric disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009). This issue has been restyled above accordingly. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The last VA treatment record within the claims file is dated December 2009.  While this case is in remand status, the RO must gather any more recent VA treatment records.  As the claims file reflects that the Veteran has also received mental health treatment from Dartmouth Hitchcock Medical Center, the RO must provide the Veteran with authorization forms allowing for the release of any private records not already associated with the claims file.

The Veteran contends that he experiences a psychiatric disorder as the result of his active duty service.  Specifically, he asserts that he experiences PTSD as the result of in-service stressful events, experiences depression secondary to pain from a service-connected back disability, and has been diagnosed with anxiety.

Further, after the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect. This new regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.  

The Veteran has not been afforded an examination to ascertain if he has PTSD, to include within the scope of the new regulation, or any other mental disorder as the result of his active duty service.  The RO must schedule the Veteran for a VA mental disorders examination at an appropriate location. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - the RO must request that he complete an authorization form for the release of records from Dartmouth-Hitchcock Medical Center generated after October 2002 and specifically inquire if he has received any other private psychiatric treatment.  

The RO must then obtain these records - as well as any VA treatment records generated after December 2009 - and associate them with the claims folder.  If VA is unsuccessful in obtaining any identified additional records, it must inform the Veteran and provide him an opportunity to submit copies thereof.

2.  The RO should also take appropriate steps to contact the Veteran in order to request that he provide additional information as to his alleged in-service stressors.  The RO in this regard should take all indicated action to address the Veteran's February 2004 assertion that he was involved in a "cargo handling operation for ammunition" that resulted in injury to 38 of 96 involved men and/or his contention that his receipt of the Navy Expeditionary Medal proved his involvement in combat activity. The RO will contact all appropriate record depositories.  

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claim psychiatric disorder. 

The claims folder should be made available to the examiner for review.  The examiner should elicit from the Veteran and record a complete medical history.  

After examining the Veteran and reviewing the record in its entirety, the examiner should provide an opinion as to whether the Veteran currently suffers innocently acquired psychiatric disorder that had its clinical onset during service or was caused or aggravated by the service-connected back disability.  

In providing the opinion, the examiner should specifically address the service treatment record dated in April 1981 noting diagnoses of depressive reaction, situational reaction and chronic alcoholism; the VA treatment records dated from March through October 2002 attributing the Veteran's current depression to chronic pain syndrome; a July 2002 psychological assessment from Dartmouth-Hitchcock Medical Center reflecting diagnoses of a major depressive disorder, an adjustment disorder with depressed mood, agoraphobia without history of panic disorder and alcohol abuse; and a September 2006 VA treatment note reflecting that the Veteran was assessed with depression and possible PTSD.  

The examiner must include a specific finding as to whether the Veteran has a diagnosis of PTSD. If PTSD is diagnosed, the examiner must identify the stressors that are linked to fear of hostile military activity and adequate to support a diagnosis of PTSD.  

The examiner is asked to explain the medical basis or bases for each opinion, identifying any pertinent evidence of record.  A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

